Exhibit 10.1




SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of February 22, 2012, but is effective as of January 18, 2012,
by and between SILICON VALLEY BANK (“Bank”) and POKERTEK, INC., a North Carolina
corporation (“Borrower”), with its principal place of business at 1150 Crews
Road, Suite F, Matthews, North Carolina 28105.
 
Recitals
 
A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of July 25, 2008 (as the same has and may continue to be from
time to time further amended, modified, supplemented or restated, the “Loan
Agreement”).
 
B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.            Borrower has requested that Bank (i) extend the Maturity Date, and
(ii) amend certain other provisions of the Loan Agreement.
 
D.            Although Bank is under no obligation to do so, Bank is willing to
amend certain provisions of the Loan Agreement, all on the terms and conditions
set forth in this Agreement, so long as Borrower complies with the terms,
covenants and conditions set forth in this Agreement in a timely manner.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.            Definitions. Capitalized terms used but not defined in this
Agreement, including its preamble and recitals, shall have the meanings given to
them in the Loan Agreement.
 
2.            Amendments to Loan Agreement.
 
2.1            Section 13 (Definitions).
 
(a)             The term “Maturity Date” and its definition set forth in Section
13.1 of the Loan Agreement is hereby deleted in its entirety and replaced with
the following:
 
“Maturity Date” is January 16, 2013.
 
3.            Limitation of Amendments.
 
3.1            The amendment set forth in Section 2 above is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2            This Agreement shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.            Representations and Warranties. To induce Bank to enter into this
Agreement, Borrower hereby represents and warrants to Bank as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
4.1            Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2            Borrower has the power and authority to execute and deliver this
Agreement and to perform its obligations under the Loan Agreement, as amended by
this Agreement;
 
4.3            The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4            The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, have been duly authorized;
 
4.5            The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6            The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Agreement, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
4.7            This Agreement has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.            Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.            Effectiveness. This Agreement shall be deemed effective upon (a)
the due execution and delivery to Bank of this Agreement by each party hereto,
(b) Bank’s receipt of the Reaffirmation of Subordination Agreement, duly
executed and delivered by Creditor, (c) Borrower’s payment of a non-refundable
amendment and extension fee in an amount equal to Nine Thousand Three Hundred
Seventy Five Dollars ($9,375), and (d) payment of Bank’s legal fees and expenses
in connection with the negotiation and preparation of this Agreement.
 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 

BANK   BORROWER   SILICON VALLEY BANK   POKERTEK, INC.   By:
/s/ Lauren Cole
  By:
/s/ Mark D. Roberson
    Vice President     Chief Executive Officer  

 
 
4